Case 2:16-cv-04806-CAS-MAA Document 47 Filed 11/20/20 Page 1 of 1 Page ID #:259



   1
                                                                             JS-6
   2
   3
   4
   5
   6
   7
   8                         IN THE UNITED STATES DISTRICT COURT
   9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
 11
       ALLEN LYNN JEFFRIES,                          Case No. 2:16-cv-04806 CAS (MAA)
 12
                                        Plaintiff,   ORDER
 13
                       v.
 14
 15    A.H. MARTINEZ, et al.,
 16                                  Defendants.
 17
 18         In accordance with Federal Rule of Civil Procedure 41(a)(l )(A)(ii), and
 19    pursuant to the stipulation of the parties, this action is dismissed with prejudice.
 20    Each party is to bear his own costs, fees, and expenses of any type, including
 21    attorney’s fees. There is no prevailing party in this action.
 22         IT IS SO ORDERED.
 23
 24
       Dated: 11/20/20                                ___________________________
 25                                                   The Honorable Maria A. Audero
 26
 27    LA2020601820
       63764086.docx
 28
                                                 1
